Citation Nr: 0717225	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  06-09 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation of bilateral pes 
planus currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation of left 
chondromalacia patella currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefits sought on 
appeal.

The veteran appeared before the undersigned at an April 2007 
Board hearing and testified regarding his symptomatology.  A 
transcript is of record.

The issue of a left ankle disorder is not currently in 
appellate status before the Board.  It is referred to the RO 
for appropriate action.

The issue of entitlement to an increased evaluation of left 
chondromalacia patella currently evaluated as 0 percent 
disabling is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral pes planus is not pronounced with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation that is not improved by orthopedic shoes or 
appliances.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus has not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in March 2005 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  December 2006 correspondence 
provided notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Dingness/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the requisite notice was harmless 
error.  In this regard, the content of the March 2005 
correspondence complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran was afforded a meaningful opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Hence, the actions taken by VA cured 
the error in the timing of notice, and the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

In a May 1987 rating decision, the RO granted service 
connection and assigned a 10 percent disability evaluation 
for bilateral pes planus effective August 23, 1986.  

In a March 2000 rating decision, the RO increased the 
veteran's disability evaluation for bilateral pes planus to 
30 percent disabling effective August 12, 1998.


In October 2004 the veteran filed for an increased disability 
rating for bilateral pes planus.  Subsequently, in an October 
2005 rating decision, the RO continued the veteran's 
evaluation for bilateral pes planus as 30 disabling.

The service medical records indicated that the veteran 
complained of and was treated for bilateral foot pain.

In April 2005, the veteran underwent a VA orthopedic 
consultation and it was notated by the examiner that he had 
severe flat feet bilaterally and pain with prolonged 
standing.  

In June 2005, the veteran underwent a general medical 
examination.  The veteran reported recurring plantar foot 
pain.  The examiner noted there were no problems with 
calluses and there was currently no treatment.  Upon physical 
examination, the examiner reported there was no tenderness to 
palpation over the plantar surface of either foot.  The 
examiner diagnosed the veteran with recurring bilateral 
plantar foot pain and pes planus.

In January 2006, the veteran presented to the VA podiatry 
clinic for evaluation.  The veteran stated he had received 
orthotics which were helpful when walking but when he took 
them off the foot pain returned and medication had not been 
helpful.  The orthopedic assessment noted in the file was pes 
plano valgus with RearFoot valgus, limited range of motion to 
the midtarsal joint and, within normal limits to ankle.  
Manual muscle test was 5/5.  The examiner diagnosed the 
veteran with pes plano valgus with TNJ degenerative changes 
and probable tarsal coalition.  The veteran was advised to 
avoid high impact activity, such as running and jumping, and 
prolonged activity while standing.

In April 2007, the veteran appeared before the Board and 
testified that he suffered from pain in his feet.  He further 
stated that he had orthotics made for this condition that he 
wore in each shoe.  In regard to the June 2005 VA general 
medical examination, the veteran's representative stated 
during the hearing that the veteran did not have a fair 
examination based on the veteran's assertions that the 
examiner was combative, did not listen to the veteran's 
complaints, or properly review the claims file.  

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The appellant has appealed the 30 percent rating assigned for 
bilateral pes planus.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration be 
given to weakened movement, excess fatigability, and 
incoordination.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). 
That responsibility is particularly onerous where medical 
opinions diverge. At the same time, the Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another. Evans v. West, 12 Vet. App. 22, 30 
(1999).

Analysis

The veteran will only be entitled to a 50 percent rating if 
he has, bilaterally, pronounced pes planus with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  This is the maximum schedular rating for pes 
planus under this Diagnostic Code.

In light of the foregoing, the Board notes that, while VA 
treatment records show the veteran's complaints and treatment 
for chronic foot pain, no examiner has ever found that the 
veteran's pes planus was manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, severe spasm of the tendo achillis on 
manipulation, or that symptoms were not improved by orthotic 
shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
The June 2005 VA examiner noted the veteran did not have 
calluses and there was no tenderness to palpation over the 
plantar surface of either foot.  And while the Board takes 
note of the veteran's complaints at his hearing that the June 
2005 VA general medical examination was unfair because the 
examiner did not take into account the veteran's complaints, 
the Board observes that the examiner did report the veteran's 
complaints of recurrent foot pain.  Moreover, the January 
2006 VA outpatient clinical record notes that the prescribed 
orthotics were helpful when walking but when he takes them 
off the pain returns.  In short, while significant pathology 
of the feet were observed by the January 2006 examiner, none 
of the symptoms meet the criteria of a rating in excess of 
the currently assigned 30 percent evaluation.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, there is no evidence 
that the veteran's service connected pain is productive of 
disuse atrophy, skin changes, or objectively demonstrable 
weakness beyond that already noted and considered above. 
While the Board acknowledges the appellant's complaints of 
pain, the record shows that he is adequately compensated by 
the 30 percent rating assigned for bilateral pes planus. Van 
Hoose v. Brown, 4 Vet.App. 361 (1993) (The assignment of a 
compensable rating itself is recognition that industrial 
capabilities are impaired).

It is undisputed that the veteran's disability affects 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account. The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations. 38 U.S.C.A. § 1155. "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 38 C.F.R. 
§ 4.1. Therefore, given the lack of objective evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Therefore, the overwhelming weight of the evidence is against 
finding that the veteran's bilateral pes planus meets the 
criteria for an increased rating. The claim is denied. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.27, 4.71a.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation for bilateral pes planus in 
excess of 30 percent is denied.




REMAND

In April 2007, the veteran appeared before the Board and 
testified that he was now wearing a knee brace that was 
prescribed for him last year through VA and designed to keep 
his knee straight.  

The treatment records concerning the prescription of a knee 
brace are not associated with the file.  Further, the veteran 
underwent a VA general medical examination in June 2005.  As 
the veteran contends that a knee brace had been prescribed 
since the June 2005 VA examination, an orthopedic examination 
is in order to determine the current level of disability, and 
hence, a remand is required.

Accordingly, the case is REMANDED for the following action:

1. The RO should take the necessary steps 
to obtain any VA treatment records which 
pertain to care for the veteran's 
service-connected left chondromalacia 
patella which are not currently 
associated with the claims file.  This 
particularly includes any records 
pertaining to the appellant's orthopedic 
treatment for a knee brace at VA since 
January 2005.   If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of any impairment 
caused by the left chondromalacia 
patella. All indicated studies must be 
performed, and all findings should be 
reported in detail. In accordance with 
the latest AMIE worksheets for orthopedic 
disorders the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any left chondromalacia patella. 

The examiner must address whether on 
examination there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
left chondromalacia patella. If pain on 
motion is observed, the examiner must 
indicate the point at which pain begins.  
The examining physician must indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The rationale for all opinions expressed 
should be provided. The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


